Citation Nr: 0010295	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury due to service-connected left ankle 
disability.

2.  Entitlement to an increased rating for status post 
Chrisman-Snook reconstruction of the left ankle, currently 
rated as 20 percent disabling.

3.  Entitlement to extension of a temporary total disability 
evaluation based on convalescence for left ankle casting in 
May 1997.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND


The appellant served on active duty from February 1991 to 
January 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 and June 1997 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs Regional Office (VARO).

The Board remanded this case in March 1999 for additional 
development, including scheduling the appellant for a hearing 
before a member of the Board at the local VA office pursuant 
to his May 1996 request, if any benefit sought on appeal 
remained denied.  (See Substantive Appeal, received May 
1996).  Prior to re-certification of the claims to the Board, 
we observe that this hearing was not scheduled and a written 
statement withdrawing the hearing request is not associated 
with the claims folder.  Therefore, the terms of the Board's 
remand have not been fully executed.  The United States Court 
of Appeals for Veterans Claims has indicated that, if the 
Board remands a claim for further development but he 
Secretary fails to comply with the terms of the remand, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet.App. 268 (1998).  Accordingly, remand is again 
necessary.

We note that, following certification of the appeal to the 
Board in April 1999, and beyond the 60-day window of time for 
submitting additional evidence, the appellant submitted 
private treatment records dated August 1999 concerning his 
service-connected right ankle disability.  As remand is 
already necessitated, the Board believes that VARO should 
readjudicate the instant claims with consideration of the 
August 1999 private treatment records.  See Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  The readjudication should 
occur prior to scheduling the appellant for a hearing before 
a member of the Board at the local VA office.

1.  VARO should readjudicate the instant 
claims with consideration of the private 
treatment records dated August 1999.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  In the absence of a written statement 
from the appellant withdrawing his 
request for a hearing before a member of 
the Board at the local VA office, VARO 
should schedule the appellant for such a 
hearing.


The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


